                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  WOOD AND BRICKS, LLC
                                                                 No. 3:16-cv-123 (MPS)
          Plaintiff,

          v.

  TD DEVELOPMENT, LLC, and TODD
  CLIFFORD,

          Defendants.

                                             ORDER

       In this contract dispute, the plaintiff Wood and Bricks, LLC (“Wood”) sues TD

Development, LLC (“TD Development”) and its sole member, Todd Clifford (“Clifford” and

collectively, the “defendants”). (See generally ECF No. 27.) This order addresses the only claim

currently scheduled for trial, Wood’s claim against Clifford for tortious interference, and, finding

it legally insufficient, DISMISSES the claim.

       This case has a convoluted procedural history, but I recount here only that part of it

necessary to explain this order. Wood filed a verified complaint in Superior Court, Judicial District

of Hartford, against the defendants alleging claims for (1) breach of contract against TD

Development and (2) tortious interference of contract against Clifford. (ECF No. 1-4 at 3–10.)

Defendants removed the case to this Court (ECF No. 1), and Clifford subsequently moved to

dismiss the tortious interference count against him. (ECF No. 20.) Clifford argued that a corporate

officer acting within the scope of his authority who causes his company to terminate a contract is

not functionally separate from the corporate entity, and thus a claim for tortious interference may

not lie against Clifford as TD Development’s sole member. (ECF No. 20-1 at 3–5.) However,


                                                 1
after this Court issued an “amend now or never” order in response to the motion, Wood filed an

amended complaint. (ECF Nos. 21, 27.) The amended complaint again asserted claims for breach

of contract against TD Development and tortious interference with contract against Clifford, but

also added claims of conversion, statutory theft, unfair trade practice, and foreclosure of a

mechanic’s lien against TD Development. (ECF No. 27.) Instead of renewing their motion to

dismiss, Defendants simply answered the amended complaint. (ECF No. 30). Neither party filed

motions for summary judgment, and the parties filed their Joint Trial Memorandum on November

15, 2018. (ECF Nos. 201, 214.) On December 3, 2018, Wood filed a motion for default judgment

on all of its claims against TD Development. (ECF No. 218 at 7–9.) Jury selection is now

scheduled for January 9, 2019. (ECF No. 217.) Accordingly, and as the parties state in their Joint

Trial Memorandum, “the only claim remaining for trial in this action is Wood’s single claim

against Clifford for tortious interference.” (ECF No. 214 at 1.) Based on arguments raised by

Clifford in his original motion to dismiss and, now, the joint trial memorandum (ECF No. 214 at

6–7), the Court ordered Wood on December 3, 2018 to show cause within 10 days, or by December

13, 2018, why that claim should not be dismissed for failure to state a claim. (ECF No. 217.)

Wood failed to file any response by the date of this order.1

       “The district court has the power to dismiss a complaint sua sponte for failure to state a

claim . . . .” See Leonhard v. United States, 633 F.2d 599, 609 n.11 (2d Cir. 1980). I take the

plaintiff’s factual allegations in the complaint “to be true and draw[] all reasonable inferences in



       1
          For this reason, I would also dismiss Wood’s claim against Clifford under Fed. R. Civ. P.
41(b), as I specifically warned that “[f]ailure to file a response will result in dismissal of this
action.” (ECF No. 217.) In addition, chambers received an unsolicited, ex parte e-mail from
Clifford on December 14, 2018 informing the Court about a Rule 12(b)(6) motion he was intending
to file. In light of this ruling, the Court will not consider this correspondence.
                                                     2
the plaintiff’s favor.” Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and quotation marks omitted). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. A court need not

accept legal conclusions as true and “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. I consider “only the complaint,

any written instrument attached to the complaint as an exhibit, any statements or documents

incorporated in it by reference, and any document upon which the complaint heavily relies.” In re

Thelen LLP, 736 F.3d 213, 219 (2d Cir. 2013) (citation and subsequent history omitted).

       Under Connecticut law, “[a] claim for intentional interference with contractual relations

requires the plaintiff to establish: (1) the existence of a contractual or beneficial relationship; (2)

the defendant’s knowledge of that relationship; (3) the defendant’s intent to interfere with the

relationship; (4) that the interference was tortious; and (5) a loss suffered by the plaintiff that was

caused by the defendant’s tortious conduct.” Rioux v. Barry, 283 Conn. 338, 351 (2007).

Nonetheless, where the defendant is an agent of a contractual party, the plaintiff must plead that

defendant acted outside the scope of his duty to assert a claim for tortious interference in the

agent’s individual capacity:

       [I]t is well-settled that the tort of interference with contractual relations only lies when a
       third party adversely affects the contractual relations of two other parties. There can be no
       intentional interference with contractual relations by someone who is directly or indirectly
       a party to the contract. The general rule is that the agent may not be charged with having
       interfered with a contract of the agent’s principal. An agent acting legitimately within the
       scope of his authority cannot be held liable for interfering with or inducing his principal to
       breach a contract between his principal and a third party, because to hold him liable would
       be, in effect, to hold the corporation liable in tort for breaching its own contract. In other

                                                  3
       words, an exception to the general rule applies if the agent did not act legitimately within
       his scope of duty but used the corporate power improperly for personal gain.

Metcoff v. Lebovics, 123 Conn. App. 512, 520–21 (2010) (quotation marks, internal citations, and

alterations omitted; emphasis in original). In other words, where a plaintiff fails to allege facts

showing that a contractual party’s agent acted outside of the scope of his duty, the agent’s actions

are not distinct from those of the contractual party and thus the common law bars a tortious

interference claim against the agent in his individual capacity. See id.2

       The Amended Complaint alleges that Clifford is the sole member of TD Development.

(ECF No. 27 at ¶ 2.) In the breach of contract count, Wood alleges that TD Development breached

the June 16, 2015 Demolition Management & Salvage Agreement (the “Agreement”) between

Wood and TD Development by “refusing to issue (and/or refusing to allow its abatement

contractor to issue) clearances so that [Wood] could continue the demolition, generate salvage and

salvage proceeds” on certain buildings to be demolished under the Agreement, and also by issuing

a written notice purporting to terminate the Agreement and “directing [Wood] to ‘to leave the main

property and the office building across the street immediately or risk facing trespass charges.’”

(ECF No. 27 at ¶¶ 4–5, 12, 14.) The breach of contract count does not include any allegations

concerning Clifford’s involvement. (Id. at 1–6.) The tortious interference count incorporates those

breach of contract allegations and adds further that “Clifford caused TD to take the wrongful

actions detailed above because of a personal motive to profit himself and/or to satisfy personal



       2
         “In determining whether an employee has acted within the scope of employment, courts
look to whether the employee’s conduct: (1) occurs primarily within the employer’s authorized
time and space limits; (2) is of the type that the employee is employed to perform; and (3) is
motivated, at least in part, by a purpose to serve the employer.” Harp v. King, 266 Conn. 747,
782–83 (2003).

                                                 4
feelings of animus toward plaintiff and its principal . . . ,” resulting in damage to Wood. (ECF No.

27 at 10–11.)

       The amended complaint fails to state a claim for tortious interference against Clifford. It

alleges that Wood and TD Development were the parties to the Agreement, and that Clifford was

the sole member of TD Development. (ECF No. 27 at 1 ¶ 2, 2 ¶ 4.) However, the amended

complaint does not allege what specific actions Clifford took to cause a breach, or whether Clifford

took such actions as an agent of TD Development—but given the absence of more specific

allegations, it is most plausibly read as such.3 Cf. Wellington Sys., Inc. v. Redding Grp., Inc., 49

Conn. App. 152, 168–69 (1998) (affirming grant of summary judgment on tortious interference

claim against principal stockholders because plaintiff “failed to allege or to offer any evidence that

[stockholders] were not acting legitimately within the scope of their authority”). The amended

complaint does not allege any facts from which the Court could conclude that Clifford acted

outside the scope of his agency in causing TD Development to breach the Agreement, so as to

impose individual tort liability on Clifford under the exception to the common law bar. See

Metcoff, 123 Conn. App. at 523 (affirming dismissal of tortious interference claim where plaintiff

made “no allegations that” decision to refuse to issue stock “[was] concealed or made at a time,

place or manner other than in the course of the business normally transacted by corporate

management”). In the absence of more specific allegations, permitting Wood’s claim to proceed

against Clifford would have the effect of vitiating liability protections for members of an LLC

under Connecticut law. See, e.g., Conn. Gen. Stat. § 34-251a(a) (“A member or manager is not



       3
         If I were instead to construe Wood’s tortious interference claim as based on Clifford’s
not acting as an agent of TD Development, such a claim would likewise fail for the complete
absence of non-conclusory allegations concerning Clifford’s individual conduct.
                                               5
personally liable, directly or indirectly . . . for a debt, obligation or other liability of the company

solely by reason of being or acting as a member or manager.”) (emphasis added). Although

Wood’s amended complaint included an additional allegation that Clifford caused TD

Development to “take the wrongful actions [the two breaches of contract] . . . because of a personal

motive to profit himself and/or to satisfy personal feelings of animus toward plaintiff and its

principal,” such conclusory allegations of improper motive alone cannot remove the alleged

wrongful actions from the scope of Clifford’s agency. (ECF No. 27 at 10 ¶ 22.) See Metcoff, 123

Conn. App. at 523 (rejecting tortious interference claim that alleged “sinister motivations [about]

conduct taken in the normal course of corporate management.”).4               Because, based on the

complaint, Clifford’s actions and those of TD Development appear indistinguishable, the tortious

interference claim fails as a matter of law. Cf. Harp, 266 Conn. at 776 (2003) (“A basic principle

of agency is that a corporation can act only through the authorized acts of its corporate directors,

officers, and other employees and agents.”).




       4
        Further, because Clifford was allegedly TD Development’s sole member, it is hard to see
how “a personal motive to profit himself” could be outside the scope of his agency or otherwise
improper.
                                               6
         Accordingly, Wood has failed to plead a cognizable claim of tortious interference against

Clifford, TD Development’s sole member, for allegedly causing TD Development to breach the

Agreement. This claim is therefore DISMISSED with prejudice, and the pre-trial conference set

for January 3, 2019 and the jury selection set for January 9, 2018 are hereby CANCELLED. The

Court will rule on the pending motion for default judgment against TD Development in due course.



                                              IT IS SO ORDERED.


                                                 /s/
                                              Michael P. Shea, U.S.D.J.


Dated:          Hartford, Connecticut
                December 17, 2018




                                                 7
